             Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10         UNILOC 2017 LLC,                                 CASE NO. C18-1728BJR

11                               Plaintiff,                 STANDING ORDER FOR
                                                            PATENT CASES
12                 v.

13         HTC AMERICA INC,

14                               Defendant(s).

15

16         The following Order applies to all patent infringement cases assigned to Judge Barbara J.

17 Rothstein.

18         Unless another time schedule is necessitated by information provided in the Joint Status

19 Report (“JSR”), a Claim Construction Hearing (“Hearing”) will be held approximately 180 days

20 (6 months) from the time of issuance of the Court’s Order Setting Trial Date and Related Dates

21 (the “Scheduling Order”). The Scheduling Order will establish deadlines for the standard actions

22 preceding the Markman hearing.

23

24


     STANDING ORDER FOR PATENT CASES- 1
              Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 2 of 6



 1          PLEASE NOTE: With the exception of Rule 12 motions, the Court will not rule on

 2 dispositive motions that raise issues of claim construction prior to the Hearing, unless special

 3 circumstances warrant and leave of Court is obtained in advance of filing.

 4                    Asserted Claims and Preliminary Infringement Contentions

 5          A party claiming patent infringement will serve on all parties a statement of the Asserted

 6 Claims and Preliminary Infringement Contentions, which will include the following information:

 7 (1) the identity of each claim of each patent alleged to be infringed; (2) the identity of the

 8 opposing party’s accused device/method/etc. by specific name/model number/etc. for each claim

 9 asserted; (3) a chart that identifies specifically where each element of each asserted claim is

10 found within each accused device/method/etc.; (4) whether each element is literally or

11 equivalently infringed; and (5) the priority date to which each asserted claim allegedly is entitled,

12 if priority is an issue.

13                                 Preliminary Invalidity Contentions

14          A party opposing a claim of infringement on the basis of invalidity shall serve on all

15 parties a statement of its Preliminary Invalidity Contentions including; (1) the identity of prior art

16 that allegedly anticipates each asserted claim or renders it obvious; (2) whether each piece of

17 prior art anticipates or renders obvious the asserted claims; (3) a chart that identifies where in

18 each piece of prior art each element of each asserted claim is found; and (4) any grounds for

19 invalidity based on indefiniteness, enablement, or written description under 35 U.S.C. § 112.

20                                            Expert Reports

21          If the parties wish to present expert testimony at the claim construction hearing, the

22 parties will disclose expert reports related to claim construction by the date established in the

23

24


     STANDING ORDER FOR PATENT CASES- 2
             Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 3 of 6



 1 Scheduling Order. Rebuttal expert reports will be exchanged 30 days later. These dates do not

 2 affect the more general expert report deadlines included in the Scheduling Order.

 3               Proposed Terms and Claim Elements and Preliminary Claim Chart

 4          At some point prior to the formulation of the preliminary claim chart, the parties will

 5 exchange a list of Proposed Terms and Claim Elements, which will include each term that each

 6 party contends the Court should construe. Each party will also identify any claim element that it

 7 contends should be governed by 35 U.S.C. § 112(6) as a means-plus-function element. The

 8 parties will then meet to identify terms in genuine dispute and facilitate the preparation of the

 9 Joint Claim Chart.

10          The parties will then exchange preliminary proposed constructions for each disputed

11 claim term that the parties have collectively identified. Each party will also provide preliminary

12 identification of any extrinsic evidence, along with a copy of it, as well as a brief description of

13 any witness’’ proposed testimony that supports its construction of the claim. The parties will

14 then meet to narrow the issues and finalize the Joint Claim Chart and Prehearing Statement.

15                            Joint Claim Chart and Prehearing Statement

16          All allegations of infringement and invalidity will be filed with the Court in the form of a

17 Prehearing Statement. After that time, the Court will not consider new allegations of

18 infringement or invalidity without the asserting party showing good cause. A Joint Claim Chart

19 will also be filed, in the format provided in the Sample Joint Claim Chart found at the end of this

20 Order. This Chart will include each party’s proposed construction of disputed terms, together

21 with specific references to the relevant portions of the specification and the prosecution history,

22 and descriptions of the extrinsic evidence used. The parties will attach to the Joint Claim Chart

23 copies of all patents in dispute, together with the relevant prosecution history. These document

24


     STANDING ORDER FOR PATENT CASES- 3
             Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 4 of 6



 1 need not be resubmitted upon briefing. The parties will have the complete prosecution history

 2 available at the Court’s request. In addition, the parties will indicate whether any witnesses are to

 3 be called, and if so, their identities. For expert witnesses, the party calling the expert will provide

 4 a summary of the opinion to be offered.

 5          The Court expects the terms to be truly in dispute, and further expects that the preparation

 6 of the Preliminary and Joint Claim Charts will narrow the terms in dispute. A party is not

 7 allowed to propose a construction when the other party is unable to respond without leave of

 8 court (e.g., in a Response Brief). If a party must propose a new construction, the Joint Claim

 9 Chart must be amended to reflect that change. At the time of the Hearing, the Joint Claim Chart

10 before the Court must reflect the current proposed constructions.

11          The parties should note that the Court will construe a maximum of 10 claim terms at the

12 initial Markman hearing. Prioritization should be guided by the twin goals of narrowing the

13 issues and choosing the 10 claim terms for which a claim construction would be most productive

14 in terms of setting the groundwork for possible settlement.

15       Tutorial and/or Court-Appointed Neutral Expert and Claim Construction Hearing

16          The Court or the parties can request that the Court have a tutorial on the subject matter of

17 the patent(s) at issue prior to the Hearing. In those instances, the Court will schedule a tutorial to

18 occur two to four weeks prior to the Hearing. The parties, in consultation with the Court, will

19 jointly agree to the format of the tutorial, including a summary and explanation of the subject

20 matter at issue. The length of the tutorial will depend upon the subject matter. Visual aids and

21 suggestions for reading materials are encouraged.

22          Alternatively, depending on the technology involved, the Court may determine that the

23 assistance of a neutral expert would be helpful. In such an instance, the Court may direct the

24


     STANDING ORDER FOR PATENT CASES- 4
             Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 5 of 6



 1 parties to confer and, if possible, reach an agreement as to three experts in the field that would be

 2 appropriate to act as neutral expert to assist the Court during the claim construction proceedings

 3 and/or the trial of this matter. The Court will then chose one to appoint as a neutral expert

 4 pursuant to Federal Rule of Evidence 706. In such a situation, the parties will split the cost of the

 5 expert equally.

 6          The claim construction hearing will be set for one full trial day (5 hours). If more or less

 7 time is required, the parties are instructed to inform Ms. Rhonda Miller at 206-370-8518.

 8          The parties are directed to address any specific concerns with the foregoing schedule in

 9 their joint status report. Pursuant to Federal Rule of Civil Procedure 16, a schedule set forth in

10 accordance with this order may be modified upon a showing of good cause.

11          The Clerk is directed to provide copies of this order to all counsel of record.

12          Dated this 15th day of February, 2019.

13

14

15

16                                                        A
                                                          Barbara Jacobs Rothstein
17                                                        U.S. District Court Judge

18

19

20

21

22

23

24


     STANDING ORDER FOR PATENT CASES- 5
             Case 2:18-cv-01728-BJR Document 24-1 Filed 02/15/19 Page 6 of 6



 1                                  Sample Joint Claim Chart

 2    Claim Language     Plaintiff’s Proposed Construction        Defendant’s Proposed
      (Disputed Terms    and Evidence in Support                  Construction and Evidence in
 3    in Bold)                                                    Support

 4    ‘123 Patent
      1. A method for    fence                                    fence
 5    mending fences
                         Proposed Construction:                   Proposed Construction:
 6    [or]               A structure that keeps things out.       A structure that keeps things out.

 7    fences             Dictionary/Treatise Definitions:         Dictionary/Treatise Definitions:
                         Merriam-Webster Dictionary (“a           Random House Dictionary (“a
 8
      Found in claim     barrier intended to prevent…             barrier enclosing or bordering a
      numbers:           intrusion”).                             field, yard, etc. ”).
 9    ‘123 Patent: y,z   Intrinsic Evidence:                      Intrinsic Evidence:
      “456 Patent: a,b   ‘123 Patent col _;__ (“keeps stray       ‘123 Patent col _;__ (“keeps
10
                         animals out”); Prosecution History       young children from leaving the
                         at __ (“this method is more              yard”); Prosecution History at __
11
                         effective than the prior art in          (“dilapidated fences meant to pen
                         reinforcing the fence, and therefore     in cattle are particularly
12
                         in keeping out unwanted                  amenable to this method”).
                         intruders”).
13                                                                Extrinsic Evidence:
                         Extrinsic Evidence:                      C. Porter Depo. At xx:xx (“Don’t
14                       R. Frost Depo. At xx:xx (“Good           fence me in “); ‘111 Patent at col
                         fences make good neighbors”); ‘000       _:__; Thomas Decl. at ¶__.
15                       Patent at col _:__; Vila Decl. at ¶__.
16 (or similar format that provides side-by-side comparison)

17

18

19

20

21

22

23

24


     STANDING ORDER FOR PATENT CASES- 6
